significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may tilp iat in re request for a minimum_funding waiver for the the plan’ dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted after the dollar_figure contribution made on date and the additional contributions listed in conditions and below and its subsidiaries collectively the company’ has - experienced temporary substantial business hardship as evidenced by pre-tax losses in income for the fiscal years ended date and operating cash_flow was further impacted due to capital_expenditure commitments made during and in an effort to increase revenues and profits the company has made a shift in its business strategy by contracting their services out to other companies the company has also reduced costs by closing unprofitable operations terminating employment of a higher paid manager implementing no pay increases for all of their officers regional managers managers and supervisors and implementing a limit on pay raises for all other employees additionally effective date benefit accruals under the plan were frozen_plan assets as of date were with a funding ratio of and current liabilities were it has been determined that an application of the full minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following conditions which you have agreed to the company will make a dollar_figure contribution to the plan by date to be credited to the plan_year ending date in addition to the contribution listed in above the company will make a dollar_figure contribution to the plan by date to be credited to the plan_year ending date if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the and to the authorized representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact _ sincerely ae martin l pippins manager employee_plans actuarial group
